Citation Nr: 1008790	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-15 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for type 2 diabetes 
mellitus, claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for an eye disability, 
claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified at a December 2009 videoconference 
hearing.

The issue of entitlement to service connection for lung 
cancer, claimed as secondary to Agent Orange exposure, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to service connection for 
hypertension, claimed as secondary to diabetes mellitus, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  It is reasonably probable that the Veteran set foot in 
the Republic of Vietnam during his military service.

2.  The Veteran has type 2 diabetes mellitus that is related 
to his military service.

3.  An eye disability, diagnosed as rubeosis irides of the 
left eye, has been related to the Veteran's diabetes 
mellitus.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2009).

2.   The criteria for service connection for rubeosis irides 
of the left eye secondary to diabetes mellitus have been met. 
38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 3.304, 3.310 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Given the decision below with 
respect to the claims of entitlement to service connection 
for diabetes mellitus and for an eye disability, a detailed 
explanation of how VA complied with the Act is unnecessary.

 


Criteria 

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. 
§ 1110.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the of benefit-of-the-doubt standard, when a Veteran 
seeks benefits and the evidence is in relative equipoise 
regarding any issue material to the determination of a 
matter, the law dictates that the benefit of the doubt 
belongs to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Diabetes Mellitus

The Veteran is claiming entitlement to service connection for 
type 2 diabetes mellitus, which he contends was caused by 
exposure to herbicide agents while serving in the Republic of 
Vietnam.  His private medical records show a diagnosis of 
diabetes mellitus, and the report of a December 2002 VA 
examination shows a diagnosis of type 2 diabetes mellitus.

Certain diseases associated with exposure to herbicide 
agents, including type 2 diabetes mellitus, may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The term 
"herbicide agent" means a chemical in an herbicide, including 
Agent Orange, used in support of the United States and allied 
military operations in the Republic of Vietnam during the 
Vietnam era.

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  See 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A Veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
to an herbicide agent during such service unless there is 
affirmative evidence to the contrary.  Id.

In this case, there is no conclusive evidence of record 
showing that the Veteran actually set foot ashore in the 
Republic of Vietnam during the specified period.  However, 
having considered the benefit-of-the-doubt doctrine, and for 
the reasons that follow the Board finds that it is at least 
as likely as not that the Veteran actually set foot ashore in 
the Republic of Vietnam and was thereby exposed to herbicide 
agents.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
at 57-58.

At his December 2009 hearing, the Veteran testified that he 
went ashore while serving aboard the USS Mars (AFS-1).  He 
indicated that his job on the USS Mars was to handle 
helicopters.  He reported that around November 24 or 25, 
1967, he was asked to join a work party that was working to 
rescue the USS Clarke County (LST-601) which had broached 
itself on the coast of Vietnam, near Duc Pho.  He stated that 
he was involved in getting the netting hooked to a helicopter 
so that the heavier objects could be taken off the USS Clarke 
County in an effort to move the ship.  He indicated that this 
job required him to go ashore where he spent about half a 
day.  The Veteran's testimony is credible and consistent with 
the other evidence of record.

The Veteran's DD Form 214 shows that during his active 
service from July 1965 to July 1968, he served approximately 
two years and 11 months of foreign and sea service.  That 
form also shows that the Veteran served aboard the USS Mars 
and that he received the Vietnam Service Medal.  

The claims file includes a copy of a January 1968 letter from 
the Commanding Officer of the USS Mars to the Veteran 
acknowledging his hard work in the salvage operations of the 
USS Clarke County from November 21 to December 1, 1967.  Deck 
logs from the USS Mars dated in November 1967 document that 
the ship was anchored off the shore of Vietnam and that the 
crew members were involved in the salvage operation of the 
USS Clarke County.  The Board thus determines that it is at 
least as likely as not that the Veteran actually set foot 
ashore in the Republic of Vietnam under the circumstances 
that he reported.  

In sum, the evidence of record shows that the Veteran has 
been diagnosed with type 2 diabetes mellitus, and it is at 
least as likely as not that he actually set foot ashore in 
Vietnam, entitling him to the presumption that he was exposed 
to an herbicide agent during his active duty service.  
Accordingly, in accordance with the provisions of 38 C.F.R. § 
3.307(a)(6), the Veteran's type II diabetes mellitus is 
presumed to have been incurred in service, and the claim 
therefore is granted.

Eye Disability

As noted above, the Board has established entitlement to 
service connection for the Veteran's diabetes mellitus.  The 
Veteran is seeking service connection for an eye disability 
(claimed as diabetic retinopathy) as secondary to his 
diabetes mellitus.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.

Establishing service connection on a secondary basis requires 
evidence sufficient to show that (1) a current disability 
exists and (2) the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Where a service-connected disability 
aggravates a nonservice-connected condition, a Veteran may be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen, 7 Vet. App. at 448.

The Veteran underwent a VA eye examination in January 2003.  
He was diagnosed as having rubeosis irides in the left eye 
which the examiner concluded was secondary to his diabetes 
mellitus.  It was indicated that there was no background 
diabetic retinopathy.

As the Veteran has been diagnosed with rubeosis irides in the 
left eye, and as there is a medical opinion of record 
supporting a causal link between that disorder and diabetes 
mellitus, service connection for rubeosis irides in the left 
eye, secondary to diabetes mellitus, is warranted.  


ORDER

Entitlement to service connection for type 2 diabetes 
mellitus is granted.

Entitlement to service connection for rubeosis irides in the 
left eye is granted.


REMAND

As service connection for diabetes mellitus has been 
established, the Board finds that the Veteran's claim for 
hypertension as secondary to his diabetes mellitus warrants 
further development.  

The Veteran underwent a VA examination in December 2002 and 
was diagnosed with hypertension.  The examiner noted that the 
Veteran's hypertension developed subsequent to his 
development of diabetes mellitus.   In a February 2003 
addendum, the examiner stated that given the absence of 
significant diabetic renal disease, the Veteran's 
hypertension was not due to his diabetes mellitus.     

Although the examiner concluded that the Veteran's 
hypertension was not caused by his diabetes mellitus, he did 
not address whether the Veteran has an additional disability 
resulting from aggravation of his hypertension by his 
diabetes mellitus.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  38 C.F.R. § 3.310(a).  A claimant is 
also entitled to service connection on a secondary basis when 
it is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen.  Accordingly, a more 
definitive medical opinion on the question of whether the 
Veteran's hypertension has been aggravated by his service-
connected diabetes mellitus is also needed.   
 
The Board does not reach the question whether this claim will 
be impacted by the 2009 announcement by the Secretary of 
Veterans Affairs which indicated an intention to establish 
regulations concerning presumptively service connecting 
veterans with ischemic heart disease who are presumed to have 
been exposed to herbicides in the Republic of Vietnam.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate examination with regard to his 
claim of entitlement to service connection 
for hypertension as secondary to diabetes 
mellitus.  All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner.  The examiner must opine 
whether it is at least as likely as not, 
i.e., is there a 50/50 chance, that 
hypertension is aggravated by the 
Veteran's service-connected diabetes 
mellitus.  A complete rationale for any 
opinion offered must be provided.   

2.  After reviewing the examiner's report 
for complete compliance with this remand, 
the RO should readjudicate the claim of 
entitlement to service connection for 
hypertension.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant and his 
representative offered an opportunity to 
respond.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


